Bell, Judge.
The bill of exceptions states that the trial judge “passed an order sustaining said motion for new trial on general grounds.” The order of the trial judge granting the new trial showed conclusively that the grant was “based on the general grounds.” *478“The first grant of a new trial shall not be disturbed by the appellate court if said new trial is granted in the discretion of the judge on general grounds, unless the plaintiff in error shall show that the judge abused his discretion in granting it and that the law and facts require the verdict notwithstanding the judgment of the trial court.” Code Ann. § 6-1608 (Ga. L. 1950, pp. 353, 354); Cox v. Independent Life &c. Ins. Co., 101 Ga. App. 211, 216 (113 SE2d 228).
Decided March 12, 1963.
Bose ■& Lappas, Frank P. Lappas, for plaintiff in error.
E. B. Judge, contra.
The trial judge did not abuse his discretion in granting the new trial. A verdict is not demanded as a matter of law for either party. Judgment of the trial court granting the motion for new trial on the general grounds is

Affirmed.


Carlisle, P. J., and Hall, J., concur.